Jordan, Justice.
Clark, petitioner in habeas corpus, appeals an order remanding him to custody following a hearing. He is held under a sentence imposed on November 19, 1968, pursuant to his plea of guilty to three counts of robbery. Held:
Although the record before us is silent as to any transcript of the action taken by the trial judge in receiving the guilty plea, the trial antedates the decision in Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969), which is not applied retroactively. Laidler v. Smith, 227 Ga. 759 (182 SE2d 891). A valid plea of guilty waives all known or unknown defenses. Snell v. Smith, 228 Ga. 249, 250 (184 SE2d 645). The habeas corpus judge as the trior of fact was authorized to determine from the evidence adduced at the hearing that the petitioner, contrary to his contentions and testimony, voluntarily pleaded guilty and submitted himself to the trial judge for sentencing with a full awareness of his rights and with the assistance of competent and experienced counsel who was present with him and that the trial judge took action to insure that he was acting voluntarily and knowingly. The appeal is without merit.

Judgment affirmed.


All the Justices concur.